DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 3A (optical fiber 26 cross spliced with fiber 28 and used to divide the linearly polarized laser beam from polarizer 18 into two polarization components having about equal power in the fast and slow axes of second phase modulator 20). 
Species 2: Fig. 3B (optical fiber 28 and connection 42 used to divide the linearly polarized laser beam from polarizer 18 into polarization components having equal power in the birefringent axes of optical fiber 28. Birefringent axes of optical fiber 28 and principal axes of second phase modulator 20 are aligned).
Species 3: Figs. 3C (optical fiber 26 and connection 52 used to connect the linearly polarized laser beam in the optical fiber 26 to the second phase modulator 20. Orthogonal Birefringent axes of optical fiber 26 oriented at 45° with respect to the principal axes of second phase modulator 20, thereby dividing the linearly polarized laser beam into two polarization components having about equal power in the fast and slow axes of the second phase modulator).
Species 4: Fig. 3D (polarization maintaining beam splitter 62, short polarization maintaining optical fiber 64, long polarization maintaining optical fiber 66 and polarization combiner 68. Beam splitter 62 separates the linearly polarized laser beam into two laser beams 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (please see the description of mutually exclusive characteristics for each species in the section above).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828